TED SCHWZNDEN, in his Official
Capacity as Governor of the State
of Montana; ET,LEN FEAVER, In her
0 f f i c i . a l Capaci.ty as Director
of Revenue of the State of
Montana ; DEPARTMENT OF REVENUE
OF THE STATE OF MONTANA; MONTANA
ASSOCIATION OF COIJNTIICS ; MONTANA
LEA6UE OF CITIES AND TOWNS; URBAN
COALITION; and MONTANA SCHOOL
ROAKL7S ASSOCIATION,
              Plaintiffs,




              P r f endant.




                                  O R D E R


PER CURIAM:
       Daniels County, Enontam, hy             and through its County
Attorney, has filed herei.n a petition for interproktian ar
                                                          i
this Court's opi.n.iion in Schwinden v.           Burl.ington Northern,
Inca (Mont.. 1 9 8 4 1 , 691 P . 2 d   1.351, 41 S.t.Rep. 27.84, together

with a statement of facts in support of its petition,
       -., IS ORDERED:
       ii

       I.    Counsel Eor the Department. of Revenue of the State
of Montana and counsel for Burlington Northern, Inc., are
granted thirty days from the date hereof in which to prepare,
fi.le and serve wri.tten r e ~ p o ~ ~ stos the petitken for inter-
                                        e
pretati.nr fil.ed by L?aiiiels C:nunty,         Montana, together with
appropriate leya3. oiemoranila in support thereof.
     3.   Tlrc C l e r k is d i l - r c t e d to mail a true copy hereof to

the Daniels   Cnunky   Attorney, c o u n s e l for the Department o f
           s- and to counsel F n r Burlington Northern, Tnc,

     DATED this 7th day of November, 1986.

                                For the Couri    ,